     Case 3:20-cv-00962-LAB-DEB Document 14 Filed 12/04/20 PageID.193 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID ERNESTO MACKEY,                              Case No.: 20-cv-962-LAB (DEB)
12                                     Petitioner,
                                                         REPORT AND
13    v.                                                 RECOMMENDATION TO GRANT
                                                         RESPONDENTS’ MOTION TO
14    BRANDON PRICE, et al.,
                                                         DISMISS
15                                 Respondents.
                                                         [DKT. NO. 9]
16
17
18         Petitioner David Ernesto Mackey is currently in the custody of the State of California
19   Department of State Hospitals. He filed his Petition for Writ of Habeas Corpus (“Petition”)
20   pursuant to 28 U.S.C. § 2254 as a pro se litigant. Dkt. No. 1.
21         On August 13, 2020, Respondents filed a motion to dismiss the Petition for failure
22   to exhaust state remedies. Dkt. No. 9. Petitioner filed an opposition on August 27, 2020.
23   Dkt. No. 10. For the reasons set forth below, the Court RECOMMENDS that Respondents’
24   motion to dismiss be GRANTED.
25         I.     Procedural History
26         In 1994 a San Diego County jury found Petitioner guilty of forcible rape (Cal. Penal
27   Code § 261(a)(b)) for which he was sentenced to 25 years in state prison. Dkt. No. 1 at 2;
28

                                                     1
                                                                               20-cv-962-LAB (DEB)
     Case 3:20-cv-00962-LAB-DEB Document 14 Filed 12/04/20 PageID.194 Page 2 of 4



 1   Dkt. No. 13-1 at 1.1 On November 27, 2007, as a condition of parole, Petitioner was
 2   admitted to and treated by Atascadero State Hospital as a mentally disordered offender.
 3   Dkt. No. 13-1 at 1.
 4             In 2012, prior to the termination of Petitioner’s parole, the County of San Diego
 5   petitioned to extend his commitment pursuant to Cal. Penal Code §§ 2970 and 2972. Dkt.
 6   No. 13-2 at 2. On November 26, 2012, following a court trial and finding that he suffered
 7   from a severe mental disorder and represented a substantial danger of physical harm to
 8   others, the San Diego County Superior Court recommitted Petitioner to Atascadero State
 9   Hospital. Dkt. No. 13-1. The County of San Diego has petitioned and secured Petitioner’s
10   continued civil commitment ever since. Dkt. Nos. 13-2, 13-4.2
11             In May 2013, Petitioner filed a state habeas petition challenging the
12   November 26, 2012 civil commitment order. Dkt. No. 13-1. The San Diego County
13   Superior Court denied the petition on July 25, 2013, and the California Court of Appeal
14   affirmed on September 17, 2013. Dkt. Nos. 13-1, 13-2.
15             On December 29, 2019, Petitioner submitted a request for compassionate release
16   directly to the California Department of State Hospitals. Dkt. No. 13-3 at 4. On January 9,
17   2020, the Department of State Hospitals denied his request for lack of venue. Dkt. No. 13-
18   3 at 3.
19             On January 30, 2020, Petitioner filed a state habeas petition challenging his civil
20   commitment and requesting compassionate release. Dkt. No. 1 at 60–63. The San Diego
21   County Superior Court denied this petition, finding Petitioner was lawfully committed and
22   that it lacked jurisdiction over the request for compassionate release because Petitioner had
23   not provided the requisite Department of State Hospitals’ documentation. Id.
24
25
26
     1
      When referencing page numbers for documents filed with the Court, the Court’s citation
     refers to the page numbers assigned by the Court’s CM-ECF system.
27
     2
         Petitioner is currently committed to Coalinga State Hospital.
28

                                                    2
                                                                                 20-cv-962-LAB (DEB)
     Case 3:20-cv-00962-LAB-DEB Document 14 Filed 12/04/20 PageID.195 Page 3 of 4



 1         Under the mailbox rule, Petitioner filed the Petition in this case on May 13, 2020,
 2   challenging his civil commitment and seeking compassionate release. Dkt. No. 1 at 6–7,
 3   11; See Houston v. Lack, 487 U.S. 266, 276 (1988). The Petition states that Petitioner did
 4   not raise either of these grounds in the California Supreme Court. Dkt. No. 1 at 3–4, 6–7.
 5         On July 1, 2020, after this case was initiated, the San Diego County Superior Court
 6   denied another petition for compassionate release because it was not ripe, finding the
 7   Department of State Hospitals incorrectly concluded it lacked venue when it rejected
 8   Petitioner’s December 29, 2019 request for compassionate release. Dkt. No. 13-4.
 9         II.    Legal Standard
10         A federal court may not grant a petition for writ of habeas corpus unless the
11   petitioner has exhausted state remedies with respect to each claim raised. 28 U.S.C.
12   § 2254(b)(l)(A), (c); Picard v. Connor, 404 U.S. 270, 275 (1971). To satisfy the exhaustion
13   requirement, a petitioner must “‘fairly present[]’ his federal claim to the highest state court
14   with jurisdiction to consider it,” or “demonstrate[] that no state remedy remains available.”
15   Johnson v. Zemon, 88 F.3d 828, 829 (9th Cir. 1996)). This exhaustion requirement “reflects
16   a policy of federal-state comity” that gives states “an initial opportunity to pass upon and
17   correct alleged violations of its prisoners’ federal rights.” Picard, 404 U.S. at 275. If state
18   remedies are not exhausted, the district court must dismiss the petition. Rose v. Lundy, 455
19   U.S. 509, 522 (1982) (holding a district court must dismiss a petition for writ of habeas
20   corpus unless all claims are exhausted).
21         III.   Analysis
22         It is undisputed that Petitioner has not presented either of the two claims raised in
23   his petition to the California Supreme Court. The record reflects that Petitioner presented
24   his claims only to the lower California courts. Dkt. No. 1 at 3–4, 6–7, 60–63. Furthermore,
25   regarding Petitioner’s request for compassionate release, the San Diego County Superior
26   Court has twice concluded it lacked jurisdiction because the matter was not ripe. Dkt. No. 1
27   at 60–63; Dkt. No. 13-4. Because the Petition contains only unexhausted claims and there
28   is nothing in the record indicating that the Court should excuse Petitioner’s failure to

                                                    3
                                                                                  20-cv-962-LAB (DEB)
     Case 3:20-cv-00962-LAB-DEB Document 14 Filed 12/04/20 PageID.196 Page 4 of 4



 1   exhaust, the Court must dismiss the petition. See 28 U.S.C. § 2254(b)(1)(B)(i)-(ii)
 2   (exhaustion excused if either “there is an absence of available State corrective process” or
 3   “circumstances exist that render such process ineffective to protect the rights of the
 4   applicant”).
 5         IV.      Conclusion
 6         For the foregoing reasons, the Court RECOMMENDS Respondents’ motion to
 7   dismiss for failure to exhaust state remedies be GRANTED and the Petition DISMISSED
 8   WITHOUT PREJUDICE for failure to exhaust state remedies.
 9         IT IS ORDERED that on or before December 23, 2020, any party to this action may
10   file written objections with the Court and serve a copy on all parties. The document should
11   be captioned “Objections to Report and Recommendation.”
12         IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
13   Court and served on all parties on or before January 8, 2021.
14         The parties are advised that failure to file objections within the specified time may
15   waive the right to raise those objections on appeal of the Court’s order. See Turner v.
16   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir.
17   1991).
18   Dated: December 4, 2020
19
                                                 Honorable Daniel E. Butcher
20
                                                 United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                  4
                                                                               20-cv-962-LAB (DEB)
